NO. 12-12-00062-CR

                        IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

THE STATE OF TEXAS,                              §           APPEAL FROM THE 114TH
APPELLANT

V.                                               §           JUDICIAL DISTRICT COURT

SPENCER EUGENE STOKES,
APPELLEE                                        §           SMITH COUNTY, TEXAS

                                      PER CURIAM ORDER
       Appellant, the State of Texas, filed a motion for rehearing after this court affirmed the trial
court’s order granting Appellee’s motion to suppress. State v. Stokes, No. 12-12-00062-CR, 2013
WL 3487055, at *4 (Tex. App.—Tyler July 10, 2013, no pet. h.) (mem. op., not designated for
publication). The motion included a copy of the trial court’s findings of fact and conclusions of law,
which had been filed in this court one day earlier in a supplemental clerk’s record.
       A trial court’s ruling on a suppression issue includes two types of rulings: (1) historical
factual findings, often based on credibility determinations (reviewed for abuse of discretion), and (2)
ultimate legal rulings that determine whether reasonable suspicion or probable cause existed
(reviewed de novo). State v. Mendoza, 365 S.W.3d 666, 669 (Tex. Crim. App. 2012). The trial
court’s rulings on suppression issues are often memorialized in its findings of fact and conclusions of
law. See id. at 673. But when those findings do not include credibility determinations and include
ambiguous factual findings, the appellate court must abate the appeal to the trial court for more
explicit findings. See id.
       Here, the State presented uncontroverted testimony from Deputy Joseph Durr and
photographs of the interior of the vehicle that Appellee was driving. In its findings, the trial court
states that “digital scales [were] in the plain view of Deputy Durr.” Deputy Durr testified that, based
on his training and experience, scales are used for weighing narcotics. On cross-examination, he
confirmed that the search of Appellee’s vehicle “was a search for the drugs,” even though he did not
see any drugs in plain view. On redirect, Deputy Durr confirmed that the area in which Appellee was
stopped was a known drug area, that he had stopped Appellee before, that Appellee had a reputation
of being a drug dealer or user, and that in addition to searching for drugs, Deputy Durr was “also
trying to figure out if [the vehicle] was stolen[.]”
         The trial court’s findings do not state whether the court fully believed the testimony of Deputy
Durr. Additionally, the trial court made no specific findings regarding (1) whether Deputy Durr
reasonably believed that the vehicle was stolen; (2) whether Appellee was stopped in a known drug
area; (3) whether Deputy Durr had prior interaction with Appellee; and (4) whether Appellee had a
reputation for being a drug dealer or user. Nor did the trial court make any findings as to whether,
based on the aforementioned facts, Deputy Durr reasonably believed that drugs were inside the
vehicle. We cannot determine whether these findings were omitted because the trial court did not
find Deputy Durr credible or because the court concluded that such findings were unnecessary to its
determination of the suppression issue. Therefore, we conclude that the trial court’s findings of fact
are ambiguous.
         The court of criminal appeals has recently held that “reviewing courts should not make
implied findings of fact and credibility determinations that are contrary to the trial judge’s ultimate
ruling.” See id. at 667. Therefore, we further conclude that more specific findings are necessary for
our consideration of the State’s motion for rehearing. See id. at 673.
         Accordingly, IT IS ORDERED that this appeal be abated and remanded to the district court
with instructions that the court prepare findings regarding (1) whether Deputy Joseph Durr
reasonably believed the vehicle was stolen and (2) whether the testimony of Deputy Durr was fully
credible. If the trial court finds that Deputy Durr’s testimony was not fully credible, the court should
also prepare findings regarding (1) whether Appellee was stopped in a known drug area, (2) whether
Deputy Durr had prior interaction with Appellee, (3) whether Appellee had a reputation for being a
drug dealer or user, and (4) whether Deputy Durr reasonably believed that contraband was inside
Appellee’s vehicle.
         IT IS FURTHER ORDERED that a supplemental record containing the trial court’s findings
of fact and any appropriate order(s) attendant thereto be certified to this court on or before twenty (20)
days after the date of this order.
Order issued October 16, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                                                2